Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1-6 is the inclusion of the limitations of a tape printing apparatus that includes a displacement member that includes a cartridge abutment portion against which the cartridge abuts when the cartridge is mounted in the cartridge mounting portion, the displacement member being displaced from a protruded position, in which the displacement member protrudes from a mounting bottom surface or a bottom surface of the cartridge mounting portion, to a lower-side position, in which the displacement member is displaced from the protruded position towards an opposite direction to a mounting direction of the cartridge, by having the cartridge abut against the cartridge abutment portion; and an elastic member that applies force to the displacement member towards an opposite direction to the mounting direction, wherein when viewed from the mounting direction, the cartridge abutment portion is provided inside a virtual holding triangle having distal end portions of the three holding protrusions serve as apexes when the mounting portion cover is in a closed state. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sasaki (US 2018/0297374) disclose a head pressing mechanism and tape printing apparatus. Sakano et al. (US 2017/0106678) disclose a tape cartridge that’s installed detachably .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254.  The examiner can normally be reached on M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853